In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00079-CR

MYRANDA LEE SEFCIK, Appellant                §    On Appeal from the County Court

                                             §    of Young County (37824)

V.                                           §    February 28, 2019

                                             §    Opinion by Chief Justice Sudderth

THE STATE OF TEXAS                           §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment and bill of costs. The judgment and bill of

costs are modified to (1) correct the $720 probation fee amount to $249, (2) remove

the $300 charge for appointed counsel fees, and (3) replace the $5 charge for the

courthouse security fee with the correct $3 charge. It is ordered that the judgment

and bill of costs of the trial court are affirmed as modified.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth